Citation Nr: 9916692	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a foot condition, to 
include tinea pedis and eczema.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
August 1957. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefit sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge v. West, 155 F.3d. 1356, 1363-64 (Fed.Cir. 1998).  In 
Colvin, the Court adopted the following test with respect to 
the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, at 174.  In 
light of the holding in Hodge, the Board will analyze the 
evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993). 



FINDINGS OF FACT

1. The RO originally denied service connection for tinea 
pedis in a May 1980 rating decision.  The veteran did not 
appeal the rating decision.  

2. Evidence added to the record since the May 1980 RO 
decision includes private medical records, a VA hospital 
summary, hearing testimony, lay statements, and the 
veteran's personal statements. 

3. This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
veteran's currently diagnosed foot condition (tinea pedis) 
had its onset in-service), and is so significant that it 
must be considered to fairly decide the merits of the 
claim.  

4. The claim of entitlement to service connection for a foot 
condition characterized as tinea pedis is supported by 
competent evidence showing that the claim is plausible.


CONCLUSIONS OF LAW

1. Evidence received since the May 1980 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for tinea pedis, which is final, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2. The claim of entitlement to service connection for a foot 
condition, to include tinea pedis, is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the veteran's claim seeking 
entitlement to service connection for tinea pedis in a May 
1980 rating decision.  That decision was based on a finding 
that the evidence did not show chronic and continuous 
treatment for athletes foot, tinea pedis, and that the 
disorder must be regarded as acute and transitory.  The 
veteran was provided notice of this adverse decision in June 
1980 and did not file a notice of disagreement.  The decision 
became final in 1981.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d. 1380, 1383 (Fed.Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
May 1980 RO decision is summarized as follows: 

On enlistment in November 1955, the veteran's feet and skin 
were evaluated as normal.  In January 1957, the veteran was 
evaluated for an itching rash on both feet.  The diagnosis 
was athletes feet.  It was treated with soaks, powder, and 
ointment.  Thereafter, the veteran was evaluated on 15 
occasions between January 1957 and June 1957 for moderate 
tinea pedis that was spreading.  On separation, in August 
1957, the veteran's feet and skin were evaluated as normal.  

Additional evidence associated with the claims file 
subsequent to the May 1980 RO decision that denied service 
connection based on the fact that the tinea pedis did not 
present as a chronic disability includes the following: 

A June 1980 VA hospital summary reflects a diagnosis of 
dyshidrotic eczema that was treated with Diprosone ointment 
with a resolution of the eczematoid lesions.  The record does 
not disclose which area of the body was affected.  

Relevant VA outpatient treatment records dated in November 
1995 reflect a diagnosis of psoriasis and that the veteran's 
toenails were mycotic.  

Statements from the Allergy Medical Group of San Diego, 
California, and from Dr. Brandon, Diplomate American Board of 
Allergy, dated in January 1982, November 1988, September 
1996, and February 1997, indicate to the effect that the 
veteran has had difficulty with a fungus infection since the 
army in 1957; that he has used Diprosone ointment for his 
feet; and that he should continue using the Tinactin as 
needed to control the foot fungus.  These medical statements 
reflect that the veteran's first visit was in 1971, and that 
his earliest treatment was in 1982.  When he was seen for 
examination in May 1971, the veteran had increased difficulty 
with dry, itchy skin.  In January 1982, it was reported that 
the veteran was found to have difficulty with fungus 
infection of the feet.  Also, these statements document that 
the main problem with the veteran's feet has been itchy, dry 
eczema; and that the veteran has had problems with the skin 
of his feet and hands consistently over the years.

In a February 1997 statement, Dr. Brandon reported that he 
did not document fungus infection on the veteran until May 
1982, when the veteran had difficulty with his feet.  He 
raised the question of whether the veteran had a problem with 
eczema and/or fungus of the feet while on active duty.  He 
added that the veteran may be submitting his claim improperly 
by emphasizing fungus rather than contact dermatitis and/or 
eczema that he acquired while in-service.  Dr. Brandon 
surmised that a review of the old records is required to give 
a fair appraisal of the veteran's condition; and, he has 
requested to perform such a review.  Dr. Brandon offers in 
his February 1997 statement that his statement is new in that 
it discusses the role of fungus infection in initiating 
eczema, leading the eczema to be the predominant problem.  He 
concluded that the tinea pedis was the initial problems; that 
the veteran's military service may well have brought on the 
eczema; and that eczema may also have been the veteran's 
primary problem when he was originally treated for tinea 
pedis in the military service, since such eczema was 
difficult to differentiate from neurodermatitis.

Lay statements offered by a close personal friend and a 
family member, dated in January and February 1997, 
respectively, reflect that the veteran did not have any skin 
problems or rashes before entering military service in 1955.  
Immediately after service, he was observed to have dry, 
cracked feet that he scratched, open sores, and difficulty 
walking.  These persons believe that the foot problem was a 
direct result of the veteran's wearing ski boots while 
stationed in Alaska.  

The veteran asserts in statements to support his claim that 
the athletes foot was misdiagnosed in-service and has 
continued to the present.  

In a May 1997 letter to the veteran, the RO extended the 
opportunity to Dr. Brandon to review the veteran's claims 
file and to provide supporting documentation for the bases of 
his opinions.  As of this date, the veteran has not submitted 
a signed VA Form 21-4142 to authorize release of his records 
to Dr. Brandon.  

During a Travel Board hearing held in April 1999, the veteran 
testified to the effect that his foot problems began during 
service, and that he continued to received to treatment for 
his foot condition since service.

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  The determinative issue is whether 
the onset of the current foot condition, diagnosed as tinea 
pedis, had its onset in-service and continues up to the 
present date or whether the current disability was aggravated 
by any incident in-service.  For the purposes of new and 
material evidence, there must be the submission of additional 
evidence that is not cumulative of any evidence already 
submitted and it must be material to whether a foot condition 
was incurred in or aggravated by military service.  If there 
is, then there must be a link established by medical evidence 
that has not been previously considered.  

In considering lay evidence, the Board notes that the 
veteran's testimony and lay statements in support of his 
claim are new, in that they were not of record at the time of 
the May 1980 rating decision.  In that regard, the veteran 
asserts that he incurred a foot condition while stationed in 
Alaska, and that a private physician has established that the 
foot condition was incurred while on active duty.  Moreover, 
although the statements submitted by a family member and a 
close personal friend are dated more than 30 years after 
service, these statements support the veteran's contentions 
that he did not have features or symptoms of a foot condition 
prior to service, and that he had such symptoms upon 
separation from service, which has continued.  The Board 
acknowledges that the lay persons attested to what they 
observed - cracking, splitting, sore feet, which continues to 
the present, and such evidence is considered to be competent.  
See Layno v. Brown, 6 Vet. App. 465 (1994).

Next, the Board observes that the medical statements of Dr. 
Brandon dated in 1982, and in 1997, are also new.  These 
statement indicate that the veteran has had difficulty with a 
fungus infection since the army in 1957; that the veteran's 
first visit was in 1971 for increasing dry, itchy skin; and 
that his earliest treatment was in 1982.  The main problem 
with the feet had been itchy, dry eczema.  Dr. Brandon opined 
that the question was whether the veteran had a problem with 
eczema and/or fungus of the foot while on active duty.  He 
concluded that the tinea pedis was the initial problem; that 
the military service may well have brought on the eczema; and 
that eczema may also have been the primary problem when he 
was originally treated for tinea pedis in the military 
service.

Because this new evidence, when viewed either alone or in 
conjunction with the other evidence of record, does tend to 
indicate that the veteran's current foot condition had its 
onset during his period of military service, it has a 
significant effect upon the facts previously considered.  
Therefore, the Board finds that this evidence is so 
significant that it must be considered to fairly decide the 
merits of his claim.  Accordingly, the Board concludes that 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection of a foot condition, 
to include tinea pedis.

Since the veteran has submitted 1) a medical diagnosis of a 
current disability; 2) medical and lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 3) 
medical evidence of a causal nexus between the in-service 
injury or disease and the current disability, the Board finds 
that the veteran has submitted a well-grounded claim.  38 
C.F.R. § 3.303 (1998); Caluza v. Brown, 7 Vet. App. 498 
(1995). 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a foot condition, to include 
tinea pedis.  The claim is well-grounded, and, to this 
extent, the appeal is granted.


REMAND

Since the claim has been reopened and determined to be well-
grounded, the VA's duty to assist has been triggered.  
38 U.S.C.A. § 5107; Winters and Elkins, both supra.  The 
Board may proceed to evaluate the merits of the claim only 
after it has fulfilled the duty to assist which encompasses 
obtaining medical records and conducting medical examinations 
where indicated by the facts and circumstances of an 
individual case.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Since the claim of 
entitlement to service connection for a foot condition, 
characterized as tinea pedis, is plausible based on the new 
evidence of record,

The Board observes that Dr. Brandon in his February 1997 
statement requested to review the veteran's medical records 
to facilitate a final diagnosis of the veteran's foot 
condition.  While the RO requested the veteran to submit 
signed authorizations to facilitate this review, the claims 
file is silent as to a response from the veteran.  In light 
of this, the Board feels that the veteran should be afforded 
a VA examination to determine the etiology of his foot 
condition.  Specifically, whether the current foot condition 
is tinea pedis and/or eczema that was incurred in-service and 
continued to the present time.  38 C.F.R. § 3.303 (1998).

The veteran testified that he was currently receiving 
treatment for his foot condition at the La Jolla VA Medical 
Center.  Since the claim has been reopened, those treatment 
records may be material to the adjudication of the claim.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated his foot condition 
since January 1995, specifically the 
La Jolla VA Medical Center.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated 
with the claims folder. 

2. The RO again should afford the veteran 
the opportunity to have his medical 
records to include his service medical 
records, reviewed by his private 
physician, Dr. Brandon.  Failures to 
respond or negative replies should be 
noted in writing and also associated 
with the claims folder.  If Dr. 
Brandon should review the records, he 
is requested to provide the bases for 
his conclusions, whether from the 
veteran's history, personal 
observation, review of previous 
treatment records, or some medical 
treatise which he alludes.  

3. The RO should schedule the veteran for 
a comprehensive VA skin examination to 
determine the nature and etiology of 
any foot condition, to specifically 
include tinea pedis or eczema, 
present.  All indicated tests, 
studies, and X-rays should be 
undertaken.  It is imperative that the 
claims folder be made available for 
use by the examiner so that the 
veteran's medical history can be 
reviewed.  Based on the findings from 
the examination, and review of the 
veteran's entire medical record (as 
contained in the claims file), the 
examiner is requested to provide an 
opinion as to the following: Whether 
it is as least as likely as not that a 
foot condition, if any, to include 
tinea pedis or eczema, had its onset 
in service, or is it etiologically 
related to any incident of service?  
The complete rationale for any opinion 
expressed should be provided.  

4. After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the report does not include 
sufficient data or adequate responses 
to the specific opinions requested, 
the report must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  

5. Thereafter, the RO should adjudicate, 
in light of the additional evidence, 
the claim for service connection for a 
foot condition, to include tinea 
pedis.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

